      Case 2:18-cr-00365-JNP-BCW Document 675 Filed 10/15/19 Page 1 of 2
                                                                          FILED
                                                                   2019 OCT 15 PM 12:59
                                                                         CLERK
JOHN W. HUBER, United States Attorney (#7226)
                                                                   U.S. DISTRICT COURT
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
STEVEN WARD, Trial Attorney, National Security Division (DC #395410)
Attorneys for the United States of America
111 South Main Street, # 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: atthur.j.ewenczyk@usdoj.gov
       leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov
       steven. ward@usdoj.gov


                      IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                        Case No. 2:18-CR-365-JNP-BCW ·
                                                                                 /"-i;;;--f-
                      Plaintiff,
                                                 FILEDlNE'Ak{ERA, EX PARTI;;&\ND
       v.                                        UNDER SEAL WITH 'l=HE. CLASSIFIED
                                                 INFORMATION SECURITY OFFICER..""'             --~

LEV ASLAN DERMEN,
  a/k/a Levon Termendzhyan,
                                                 District Judge Jill N. Parrish
                      Defendant.                 Magistrate Judge Brooke C. Wells

                      t·./i
                      i~eS;JID UNCLASSIFIED ORDER

       The Court, having considered the Government's in camera, ex parte and under seal

Motion for a Protective Order Pursuant to Section 4 ofCIPA and Fed. R. Crim. P. 16(d),

hereby ORDERS that:

              (i)     The motion is GRANTED;

              (ii)    The government shall provide the unclassified summary to the
                      defendant fotthwith; and
Case 2:18-cr-00365-JNP-BCW Document 675 Filed 10/15/19 Page 2 of 2




      (iii)   The entire text of the government's motion, all the accompanying
              exhibits, and the classified order of this Court shall not be disclosed to
              the defense or the public and shall be sealed and preserved in the
              records of the Court to be made available to the United States Court of
              Appeals for the Tenth Circuit in the event of an appeal.



              THE HONORABLE JILL N. PARRISH
              UNITED STATES DISTRICT COURT JUDGE
